Opinion issued September 18, 2003 





 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00879-CV
____________

IN RE GEORGE ELDRIDGE TRAHAN, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, George Eldridge Trahan, requests that this Court compel
respondent
 to dismiss his court-appointed counsel and appoint other counsel to
represent him in cause number 950854, pending in the 208th District Court.  Relator
complains that he is dissatisfied with his present counsel, John Clark and Jerry
Guerinot.  We deny relief.
               Mandamus issues only to correct a clear abuse of discretion or the violation
of a duty imposed by law when there is no other adequate remedy at law.  Walker v.
Packer, 827 S.W.2d 833, 839 (Tex. 1992).  A trial court has no duty to search for
counsel agreeable to an indigent defendant.  Buntion v. Harmon, 827 S.W.2d 945,
949 (Tex. Crim. App. 1992); Solis v. State, 792 S.W.2d 95, 100 (Tex. Crim. App.
1990).  Moreover, relator has an adequate remedy at law because if he is convicted,
he may raise the issue of the effectiveness of his trial counsel in a direct appeal.  See,
e.g., Rylander v. State, 101 S.W.3d 107 passim (Tex. Crim. App. 2003).
               The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Jennings, and Hanks.